11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Commitment of V.S. a/k/a V.S., Jr.,    * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 23086-B.

No. 11-21-00198-CV                           * January 13, 2022

                                             * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.